                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 02/03/20
------------------------------------------------------------------X
GARY TATINTSIAN, on his own behalf and for the                    :
benefit of Shoplink, Inc.                                         :
                                                                  :
                                                    Plaintiff, :         1:16-cv-7203-GHW
                                                                  :
                              -against-                           :      1:16-cv-8029-GHW
                                                                  :
MIKHAIL VOROTYNTSEV, and ELENA                                    :         ORDER
VOROTYNTSEV,                                                      :
                                                                  :
                                                 Defendants. :
                                                                  :
           and,                                                   :
                                                                  :
  SHOPLINK, Inc.                                                  :
                                                                  :
                                      Nominal Defendant. :
                                                                  :
------------------------------------------------------------------X

------------------------------------------------------------------X
DIMITRY KHMALADZE, and ITADAPTER                                  :
CORPORATION, INC.,                                                :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
MIKHAIL VOROTYNTSEV, AUM CODE LLC, :
IT ADAPTER, LLC, and, SHOPLINK, INC.                              :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, District Judge:

         On November 25, 2019, the Court entered an order granting David M. Pohl’s motion to

withdraw as counsel for ShopLink, Inc. in the Tatintsian case and as counsel for Aum Code LLC, IT

Adapter LLC, and ShopLink Inc. in the Khmaladze case and Frank J. Franzino Jr.’s motion to

withdraw as counsel for Mikhail Vorotyntsev and Elena Vorotyntsev in both cases. Case No. 16-cv-
7203, Dkt. No. 218; Case No. 16-cv-8029, Dkt. No. 103. That order directed replacement counsel

for Aum Code LLC, IT Adapter LLC, and ShopLink Inc. to enter a notice of appearance in both

cases by no later than January 6, 2020, and noted that if no attorney entered an appearance on behalf

of Aum Code LLC, IT Adapter LLC, and ShopLink Inc. by that date, the Court would enter a

default against those entities. Id. On January 6, 2020, Mikhail Vorotyntsev filed a letter with the

Court requesting an extension of time to retain new counsel. Case No. 16-cv-7203, Dkt. No. 222;

Case No. 16-cv-8029, Dkt. No. 104. The Court granted that extension until January 24, 2020. Case

No. 16-cv-7203, Dkt. No. 223; Case No. 16-cv-8029, Dkt. No. 105.

        As of the date of this order, new counsel has not entered an appearance on behalf of Aum

Code LLC, IT Adapter LLC, and ShopLink Inc. The Court therefore finds those entities in default.

Because Mikhail Vorotyntsev and Elena Vorotyntsev are entitled to represent themselves in their

individual capacities pro se, the Court will hold a telephone conference on February 14, 2020 at 2:00

p.m. to discuss further scheduling in this matter. The parties are directed to call Chambers (212-

805-0296) at that time with all parties on the line.

        The Clerk of Court is directed to enter a certificate of default against ShopLink, Inc. in the

Tatintsian case, Case No. 16-cv-7203, and against Aum Code LLC, IT Adapter LLC, and ShopLink

Inc. in the Khmalade case, Case No. 16-cv-8029, and to mail a copy of this order to Mikhail

Vorotyntsev, Elena Vorotyntsev, Aum Code LLC, IT Adapter LLC, and ShopLink Inc.

        SO ORDERED.


 Dated: February 3, 2020                               _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                       2
